DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The relative term “high” renders the limitation “high boiling point” indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder et al. (US 5,763,549).

		
    PNG
    media_image1.png
    393
    446
    media_image1.png
    Greyscale

Elder’s Example 1 demonstrates propylene bulk polymerization in the presence of a metallocene catalyst in toluene solution, wherein the cocatalyst introducing to the polymerization media is [Ph3C][Al(C6F5)4] toluene solution.
	Elder’s teaching anticipates the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan et al. (US 2008/0275189) alone or in view of Yano et al. (Journal of Molecular Catalysis A: Chemical 148 (1999) 77-86).
Carnahan discloses a catalyst composition comprising a bis-biphenyloxy Group IV metal complex and a cocatalyst such as aluminate compound ([0371]-[0376] and [0413]-[0421]:

    PNG
    media_image2.png
    380
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    179
    404
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    346
    401
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    109
    401
    media_image6.png
    Greyscale

It is noted that (Me2PhNH)[Al(C6F5)4]  is exemplified in Yano, see Abstract.
Based on Carnahan’s borate compounds demonstrated above, it would have been obvious for one of ordinary in the art to come up with the analogous aluminate compounds.  In view of the teaching of Q being selected from halosubstituted hydrocarboxy, it would have been obvious for one to come up with the simplest from halosubstituted hydrocarboxy such as perhalogenated phenoxy, C6F5-O-, and perhalogenated t-butoxy (CF3)3CO-.  When one of Q is selected from those halosubstituted hydrocarboxy and the rest of Q’s are selected from the most conventional C6F5, Carnahan’s aluminate compounds would have met the limitations of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Carnahan’s teaching to conduct an olefin polymerization in the presence of Carnahan’s catalyst composition with aluminate compound as the cocatalyst as shown above since such is within the scope of Carnahan’s teaching and in the absence of any showing criticality and unexpected results.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matters of claims 13-15 are deemed novel and nonobvious over the cited prior art ark, the cited prior art does not teach or reasonably suggest the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763